Title: [Notes of Debates in the Continental Congress] Oct. 20.
From: Adams, John
To: 


       Deane. Their Plunder only afforded one Meal of fresh meat for the privates. All the rest was reserved for the Officers and their Friends among the Inhabitants. I would have Traders prohibited from importing unnecessary Articles, and from exporting live Stock, except Horses.
       Gadsden. If we give one leave when there is 100 who have an equal Right, it will occasion Jealousy. Let each Colony export to the Amount of so many thousand Pounds, and no more.
       Chase. We have Letters, from Guadaloupe, Martinique and the Havanna that they will supply us with Powder for Tobacco.
       Gadsden. France and Spain would be glad to see G.B. despotic in America. Our being in a better State than their Colonies, occasions complaints among them, Insurrections and Rebellions, but these Powers would be glad We were an independent State.
       Chase. The Proposition is for exporting for a special Purpose, importing Powder. I would not permit our Cash to go for Rum. Live Stock is an inconsiderable Part of our Cargoes.
       
       I dont wish to intermix any Thing in this debate. I would restrain the Merchant from importing any Thing but Powder &c.
       Molasses was an Article of importance in the Trade of the Northern Colonies. But now they cant carry on the African Trade, and the Rum is pernicious. If you give a Latitude for any Thing but Arms and Ammunition, We shant agree what Articles are necessary and what unnecessary. Each Colony should carry on this Trade, not individuals. I would not limit the Quantity of Ammunition to be imported by each Colony. An 100 Ton a Colony would supply the W. Indies mediately and the Army and Navy. 20 Ton would be a considerable Adventure for a Colony. Debts are due from the British W. India Islands to the Inhabitants of these Colonies. I am not for permitting Vessells to go in Ballast and fetch Cash. I wish to import Cash from every Place as much as possible.
       Deane. It cannot be done with secrecy or dispatch. I rather think it would be as well to leave it to Traders.
       Zubly. It is of great Weight that there be no favourites.
       Dyer. There will be such continual Applications to the Assemblies, by their Friends among the Traders, it will open a compleat Exportation. It would compleatly supply the W. Indies.
       Jay. We have more to expect from the Enterprise, Activity and Industry of private Adventurers, than from the Lukewarmness of Assemblies. We want French Woolens, dutch Worsteds, Duck for Tents, German Steel, &c. Public Virtue is not so active as private Love of Gain. Shall We shutt the Door vs. private Enterprise.
       Lee. The Gentleman may move for those Things as Exceptions to the general Rule.
       Randolph. We are making Laws contradictory in Terms. We say nobody shall export and yet Somebody shall. Against all Rule.
       Lee. It is a common Rule in making Laws, to make a Rule and then make a Proviso for special Cases.
       Dyer. The Rule and the Proviso are passed at once in the same Act, ’tho. If I give my Voice for an Unconditional Proposition, what security have I that the Condition or Proviso will be added afterwards. The greatest Impropriety, in the World.
       Chase. Both Sides are right, and it arises from this, that one Proposition is to be made public the other kept secret. We have very little Confidence in each other.
       Zubly. If half the Law is to be public and the other half secret, will not half the People be governed by one half and the other half by the other. Will they not clash?
       
       Jay. Least your Produce falls into the Hands of your Enemies, you publish a Law that none go from the Continent. Yet to get Powder, We keep a secret Law that Produce may be exported. Then comes the Wrangles among the People. A Vessell is seen loading. A fellow runs to the Committee.
       Lee. The Inconvenience may arise in some Measure, but will not the People be quieted, by the Authority of the Conventions. If We give public Notice, our Enemies will be more active to intercept Us. On the Contrary the People may be quieted by the Committees of Safety.
       Wythe. The only Persons who can be affected by this Resolution are those, whom on the other side the Water will be called Smugglers. Consider the danger these Smugglers will run—lyable to seizure by C. House officers, by Men of War at Sea, and by Custom house officers in the Port they go to. What can they bring. Cash, Powder, or foreign Manufactures. Cant see the least Reason for restraining our Trade, as little can be carried on. My Opinion is We had better open our Trade altogether. It has long been my Opinion, and I have heard no Arguments vs. it.
       Zubly. We cant do without Trade. To be, or not to be is too tariffing a Question for many Gentlemen. All that Wise Men can do among many Difficulties, is to choose the least.
       Stone. Cannot agree to the Proposition made by the gentleman from Maryland. Not for binding the People closer, than they are bound already. The Proposition is the same with that which was made that our Vessells should be stopp’d and foreigners invited to come here for our Produce and protect their own Trade. This appears to be a destructive System.
       It was a laborious Task to get America into a general Non Exportation to G.B., I., and W. Indies.
       Shall We now combine with Britain, to distress our People in their Trade, more than by the Association. People have look’d up to this, and are unwilling to go further. The restraining Bill a most cruel, unjust, unconstitutional Act: Yet We are going to greater Cruelties than they. We are all to be in the same Circumstances of Poverty and Distress. Will the West Indies be supplied by a circuitous Trade. I think not. How can the West Indies get Supplies from France, Holland or Spain? The whole Produce will not be carried. It is said the Men of War will take the Produce. This Argument will operate against exporting for Powder. The Army will be supplied. It is impossible to prevent their getting Supplies at least of Bread. It appears to me, this is not a temporary Expedient, but will have a perpetual Influence. It is a destructive, ruinous Expedient and our People never will bear it. Under the faith that your Ports would be kept open to foreigners, People have made Contracts with foreigners. You are giving a Sanction to the Act of Parliament, and going further. Under such a Regulation We never can exist.
       I would export Produce to foreign W. Indies, or any where for Powder. But the Mode of doing it, will defeat it. The Assemblies never will turn Merchants successfully. I would have private Adventurers give Bond, to return Powder, or the Produce itself.
       Chase. Differs from his Colleague. A different Proposition from that for restraining our People and inviting foreigners. This Proposition invites your People.
       If you carry on your Exports, without the Protection of a foreign Power you destroy America.
       If you Stop Provisions and not other Produce you create a Jealousy. If you export Provisions and not other Produce you create a Jealousy. Dont think the Risque will prevent Supplies to the W. I. Islands.
       We must prevent em Lumber as well as Provisions. Great Quantities will be exported, notwithstanding the Risque. All the fleet of B. cannot stop our Trade. We can carry it all on. We must starve the W. I. Islands and prevent em exporting their Produce to G.B. There will be great Quantities of Provisions and Lumber exported. It will enhance the Expence to carry em to Spain or France first and thence to the W. Indies, but the Price will be such that the W. Indies will get em.—I hold it clearly We can do without Trade. This Country produces all the Necessaries, many of the Conveniences and some of the Superfluities of Life. We cant grow rich. Our Provisions will be cheap. We can maintain our Army and our Poor. We shant loose our Sailors —The Fishermen will serve in another Capacity. We must defend the Lakes, and Cities.
       Merchants will not grow rich—there is the Rub. I have too good an opinion of the Virtue of our People to suppose they will grumble.
       If We drop our commercial System of Opposition We are undone.— We must fail.—We must give up the Profits of Trade or loose our Liberties.
       Let the Door of Reconciliation be once shutt, I would trade with foreign Powers and apply to them for Protection.
       Leave your Ports open, and every Man that can will adventure. The Risque will not prevent it.
       It was strongly contended at the first Congress that Trade should be stopp’d to all the World, that all Remittances should cease. You would have saved a civil War if you had, but it could not be carried—the Gen­tleman from S. Carolina could not prevail to stop our Exports to B., I. and W.I.
       Our Vessells will all be liable to Seizure—our Trade must be a smuggling Trade. Yet We can trade considerably, and many Vessells will escape. No Vessell can take a Clearance. Many Vessells will go out unless you restrain them. All America is in suspence. The common sense of the People have pointed out this Measure. They have stopped their Vessells.
       Lee. We possess a fine Climate and a fertile Soil. Wood, Iron, Sheep &c. We make 11. or 12,00000 thousand Pounds Worth of Provisions more than is necessary for our own Consumption. Dont think it necessary to combat the Opinion of some Gentlemen that We cannot live without Trade.
       Money has debauched States as well as Individuals, but I hope its Influence will not prevail over America vs. her Rights and dearest Interests.
       We shall distress the W. Indies so as immediately to quit Coin for Corn. 4 Millions go yearly from the W. Indies to B. and a Million at least returns. If our Provisions go from these Shores, then they will go where the best Price is to be had. W. Indies and our Enemies will get em.
       If it was not proper a year ago, it may be now. This Proposition is not perpetual. When We get Powder We may make ourselves strong by sea and carry on Trade.
       J. Rutledge. A Question of the greatest Magnitude that has come before this Congress. If it is necessary to do without Trade our Constituents will submit to it. The Army will be supplied with Flower from England, where it is now cheaper than here. But they would be supplied here, if they were to demand it, upon Pain of destroying our Towns. W. Indies are supplied and have laid up Stores, and some of them have been raising Provisions on their own Lands. It will bear hard upon the Farmer as well as the Merchant. Dont think the Reasons the same now as last Year. It would then have destroyed the Linen Manufactory, and the W.I.—but now they have had Notice of it they are prepared against it.
      